DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/17/21 have been received. Claims 1, 7, 8, 10, and 13 have been amended.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 1-13 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Moose et al. (US 2013/0202986) on claim(s) 1, 4-7, 11, and 12 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Moose et al. (US 2013/0202986) in view of Hendricks et al. (US 2008/0020261) on claims 2, 3, 8, 10, and 13 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Moose et al. (US 2013/0202986) in view of Hendricks et al. (US 2008/0020261) in further view of Kim et al. (US 2017/0309930) on claim 9  is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
7.	Claims 1-13 are  allowed.
8.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a method of manufacturing an electrolyte membrane for fuel cells, the method comprising: coating a slurry comprising at least an ionomer on a substrate to manufacture an ion transfer layer; manufacturing a laminate comprising the substrate and the ion transfer layer; and
providing a pair of laminates to form  the electrolyte membrane; wherein the ion transfer layer has a catalyst region formed in at least one side based on a width-direction center line the catalyst region comprising a catalyst.
	The prior art to Moose et al. (US 2013/0202986) discloses a method of manufacturing an electrolyte membrane for fuel cells, the method comprising: coating a slurry comprising at least an ionomer on a substrate to manufacture an ion transfer layer; manufacturing a laminate comprising the substrate and the ion transfer layer; and providing a pair of laminates to form  the electrolyte membrane; but does not disclose, teach or render obvious wherein the ion transfer layer has a catalyst region formed in at least one side based on a width-direction center line the catalyst region comprising a catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724